981 F.2d 1251
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Milton MCCRAY, Petitioner-Appellant,v.Warden WATERS;  Attorney General For the State of Maryland,Respondents-Appellees.
No. 92-7058.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 29, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M. J. Garbis, District Judge.  (CA-92-2531-MJG)
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
Milton McCray, Appellant Pro Se.
PER CURIAM:


1
Milton McCray filed a federal habeas corpus petition pursuant to 28 U.S.C. § 2254 (1988), seeking his release from state custody because the district court had not yet ruled on his first § 2254 petition.  The district court properly construed this action as a request for mandamus relief and denied the petition as moot because the district court had issued a ruling in the earlier case.   See Maryland Highways Contractors Ass'n. v. Maryland, 933 F.2d 1246, 1249-50 (4th Cir.), cert. denied, 60 U.S.L.W. 3342 (U.S. 1991).


2
Accordingly, we find no abuse of discretion, deny a certificate of probable cause to appeal, and dismiss the appeal on the reasoning of the district court.  McCray v. Waters, No. CA-92-2531-MJG (D. Md. Sept. 23, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED